                      15-23007-rdd         Doc 4723        Filed 03/16/21       Entered 03/16/21 19:38:33            Main Document
In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al., Pg 1 of 17                                                              Case No. 15-23007 (RDD)
       Debtors                                                                                                     Reporting Period:01/03/21 through 01/30/21
                                                                                                                                Federal Tax I.D. # xx-xxx0974
                                                      UNITED STATES BANKRUPTCY COURT
                                                       SOUTHERN DISTRICT OF NEW YORK


 In re THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,et al.,                              Case No. 15-23007 (RDD)
       Debtors                                                                    Reporting Period: 01/03/2021 - 01/30/2021

                                                                              Federal Tax I.D. #       xx-xxx0974

                                                  CORPORATE MONTHLY OPERATING REPORT


                                                                                                                           Explanation
     REQUIRED DOCUMENTS                                                       Form No.                 Document Attached
                                                                                                                           Attached
     Schedule of Cash Receipts and Disbursements                              MOR-1                            X
     Bank Reconciliation (or copies of debtor's bank reconciliations)         MOR-1 (CON'T)                    X
        Copies of bank statements                                                                                                   X
        Cash disbursements journals                                                                                                 X
     Statement of Operations                                                  MOR-2                            X
     Balance Sheet                                                            MOR-3                            X
     Status of Post-petition Taxes                                            MOR-4                            X
        Copies of IRS Form 6123 or payment receipt                                                                                  X
        Copies of tax returns filed during reporting period                                                                         X
     Summary of Unpaid Post-petition Debts                                    MOR-4                            X
        Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                             MOR-5                            X
     Taxes Reconciliation and Aging                                           MOR-5                            X
     Payments to Insiders and Professional                                    MOR-6                            X
     Post Petition Status of Secured Notes, Leases Payable                    MOR-6                            X
     Debtor Questionnaire                                                     MOR-7                            X

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     Signature of Debtor                                                                               Date

     Signature of Authorized Individual        /s/ Christopher McGarry                                 Date                          3/16/2021

     Printed Name of Authorized Individual Christopher McGarry                                         Date                          3/16/2021




                                                                                                                                                 FORM MOR
                                                                                                                                                    1 of 15
15-23007-rdd            Doc 4723            Filed 03/16/21 Entered 03/16/21 19:38:33                                    Main Document
                                                        Pg 2 of 17


    GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND DISCLAIMERS REGARDING THE
                      DEBTORS’ MONTHLY OPERATING REPORTS

         On July 19, 2015 (the “Commencement Date”), The Great Atlantic & Pacific Tea Company, Inc. (“Great
Atlantic”) and certain of its affiliates (collectively, the “Debtors” or “A&P”),1 each commenced a voluntary case
under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of New
York. The Debtors are authorized to operate their businesses and manage their properties as debtors in possession
pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On July 20, 2015, the Bankruptcy Court entered an
order authorizing the joint administration of these cases pursuant to Bankruptcy Rule 1015(b). On July 24, 2015, the
United States Trustee for Region 2 (the “U.S. Trustee”) appointed an official committee of unsecured creditors
pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’ Committee”).

         The Debtors are filing their consolidated monthly operating report (the “MOR”) solely for purposes of
complying with the monthly operating requirements applicable in the Debtors’ chapter 11 cases. The MOR is in a
format acceptable to the U.S. Trustee. The MOR should not be relied upon by any persons for information relating
to current or future financial conditions, events, or performance of any of the Debtors or their affiliates.

         These following notes and statements and limitations should be referred to, and referenced in connection
with, any review of the MOR.

    1.     Basis of Presentation. For financial reporting purposes, the Debtors generally prepare consolidated
           financial statements, which include information for Great Atlantic and its Debtor affiliates. The financial
           statements and information contained herein are unaudited and preliminary. The Debtors are maintaining
           their books and records in accordance with generally accepted accounting principles (“GAAP”) and the
           information furnished in this MOR uses the companies’ normal accrual method of accounting. In preparing
           the MOR, the Debtors relied on financial data derived from their books and records that was available at
           the time of preparation. Subsequent information or discovery may result in material changes to the MOR
           and errors or omissions may exist. Notwithstanding any such discovery, new information, or errors or
           omissions, the Debtors do not undertake any obligation or commitment to update the MOR.

    2.     Reporting Period. Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and
           records and financial activity occurring during the applicable reporting period. Except as otherwise noted,
           no adjustments have been made for activity occurring after the close of the reporting period.

    3.     Consolidated Entity Accounts Payable and Disbursement Systems. As described in the Cash
           Management Motion,2 the Debtors utilize an integrated, centralized cash management system, in the
           ordinary course of business, to collect, concentrate, and disburse funds generated by their operations (the
           “Cash Management System”). The Debtors maintain a consolidated accounts payable and disbursements
           system to pay operating and administrative expenses through various disbursement accounts. In the
           ordinary course of business, the Debtors maintain business relationships among each other, which result in
           intercompany receivables and payables (the “Intercompany Claims”) arising from intercompany
           transactions (the “Intercompany Transactions”). As set forth more fully in the Debtors’ Cash
           Management Motion, the primary Intercompany Transactions giving rise to Intercompany Claims are cash


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as follows: 2008
Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P Live Better, LLC (0799); A&P Real Property, LLC
(0973); APW Supermarket Corporation (7132); APW Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090);
Food Basics, Inc. (1210); Kwik Save Inc. (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para Holdings,
Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell, Inc. (3304); Super Fresh Food Markets, Inc.
(2491); The Old Wine Emporium of Westport, Inc. (0724); Tradewell Foods of Conn., Inc. (5748); and Waldbaum, Inc. (8599). The
international subsidiaries of The Great Atlantic & Pacific Tea Company, Inc. are not debtors in these chapter 11 cases. The location of the
Debtors’ corporate headquarters is 19 Spear Road, Suite 310, Ramsey, New Jersey 07446.
2Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363, 364, 503, and 507 Requesting Interim and Final Authority to (I) Continue Using
Existing Cash Management System, Bank Accounts, and Business Forms, (II) Implement Changes to the Cash Management System in the
Ordinary Course of Business, (III) Continue Intercompany Transactions, (IV) Provide Administrative Expense Priority for Postpetition
Intercompany Claims and for Related Relief [ECF No. 5] (the “Cash Management Motion”).
15-23007-rdd      Doc 4723         Filed 03/16/21 Entered 03/16/21 19:38:33                       Main Document
                                               Pg 3 of 17


       receipts activities, disbursement activities, inventory purchases, and expense allocations. Historically,
       Intercompany Claims are not settled by actual transfers of cash among the Debtors. Instead, the Debtors
       track all Intercompany Transactions in their accounting system, which concurrently are recorded on the
       applicable Debtors’ balance sheets. Virtually all payments of the Debtors are made by Great Atlantic and
       charged back to the appropriate Debtor entity. The Debtors have attempted to identify disbursements on an
       individual Debtor basis. However, because the Debtors generally track and report their financial
       information on a consolidated basis some errors may exist and adjustments in future reporting may be
       necessary.

  4.   Accuracy. The financial information disclosed herein was not prepared in accordance with federal or state
       securities laws or other applicable non-bankruptcy law or in lieu of complying with any periodic reporting
       requirements thereunder. Persons and entities trading in or otherwise purchasing, selling, or transferring
       the claims against or equity interests in the Debtors should evaluate this financial information in light of the
       purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to
       indicate variations from securities laws or for any evaluations of the Debtors based on this financial
       information or any other information.

  5.   Debtor in Possession Financing. On August 12, 2015, the Bankruptcy Court entered the Final Order
       Authorizing the Debtors to (A) Obtain Third Lien Postpetition Financing, (B) Use Cash Collateral, and (C)
       Grant Certain Protections to Prepetition Secured Parties [ECF No. 531] (the “DIP Order”), which
       approved and authorized the Debtors to obtain $100,000,000 in secured third priority postpetition financing
       and to provide the Debtors’ prepetition secured parties adequate protection on the terms and conditions set
       forth in the DIP Order. Please see the DIP Order for additional detail. Descriptions of the Debtors’
       prepetition debt structure and the collateral relating to the bank debt are contained in the Declaration of
       Christopher W. McGarry Pursuant to Rule 1007-2 of the Local Bankruptcy Rules for the Southern District
       of New York [ECF No. 4] (the “McGarry Declaration”). As described in the McGarry Declaration, the
       priority of the Debtors’ prepetition bank debt is set forth in that certain intercreditor agreement, dated
       March 13, 2012 (the “Intercreditor Agreement”). The Intercreditor Agreement was superseded, in part,
       pursuant to the intercreditor arrangements set forth in the DIP Order. Reference to the applicable loan
       agreements and related documents is necessary for a complete description of the collateral and the nature,
       extent, and priority of liens. On November 6, 2015, the Debtors indefeasibly paid in full the prepetition
       term loan obligations. On November 10, 2015, the Debtors indefeasibly paid in full the prepetition ABL
       obligations. On November 13, 2015, the Debtors indefeasibly paid in full the DIP obligations.

  6.   Payment of Prepetition Claims Pursuant to First Day Orders. Within the first two days of the Debtors’
       chapter 11 cases, the Bankruptcy Court entered orders (the “First-Day Orders”) authorizing, but not
       directing, the Debtors to, among other things, pay certain prepetition (a) service fees and charges assessed
       by the Debtors’ banks and debit and credit card companies; (b) claims of warehousemen and miscellaneous
       lien claimants; (c) certain insurance obligations; (d) obligations to “critical vendors;” (e) customer
       programs obligations; (f) employee wages, salaries, and related items, including employee benefit programs
       and independent contractor obligations; (g) taxes and assessments; and (h) amounts held in trust or on a
       consignment basis where the company has collected on behalf of a third party. To the extent any payments
       were made on account of such claims following the commencement of these chapter 11 cases pursuant to
       the authority granted to the Debtors by the Bankruptcy Court under the First Day Orders, such payments
       have been included in the MOR unless otherwise noted.

  7.   Liabilities Subject to Compromise. The amounts currently classified as liabilities subject to compromise
       are estimates and are subject to future change and adjustment.

  8.   Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR in all respects, as
       may be necessary or appropriate. Nothing contained in this MOR shall constitute a waiver of any of the
       Debtors’ rights or an admission with respect to their chapter 11 cases.




                                                         2
                                   15-23007-rdd               Doc 4723             Filed 03/16/21 Entered 03/16/21 19:38:33                                        Main Document
In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al.,                                                                                                                                      Case No. 15-23007 (RDD)
       Debtors                                                                                 Pg 4 of 17                                                                        Reporting Period:01/03/21 through 01/30/21
                                                                                                                                                                                              Federal Tax I.D. # xx-xxx0974

Bank Account Reconcilaitions
MOR 1
(Unaudited)


Case No.       Debtors                      Bank Account                       Account Name                             Bank Name                                      Balance per GL 1         Balance Per Bank
15-23007       The Great A&P Tea Co, Inc               434-3678467             Operating                                TD Bank                                                        16,693                  23,631
15-23007       The Great A&P Tea Co, Inc               434-3678566             Checking - Interest bearing              TD Bank                                                    17,150,763              17,150,763
15-23007       The Great A&P Tea Co, Inc               434-3678566             Real Estate Cure- Interest bearing       TD Bank                                                       563,110                 563,110
Subtotal                                                                                                                                                                           17,730,566              17,737,504



                                                                               Outstanding checks period end            TD Bank                                                         6,938
                                                                               St. Pancras                                                                                            706,228                706,228
Total Cash & Cash Equivalents                                                                                                                                                      18,443,732              18,443,732

15-23011      APW Supermarkets, Inc                    12571-29742             Restricted Cash - Escrow - SL            Commonwealth Land Title Insurance Co                          148,927                148,927
15-23007      The Great A&P Tea Co, Inc            12571-29648 / 29662         Restricted Cash - Escrow - SL            Commonwealth Land Title Insurance Co                          399,077                399,077
15-23014      Food Basics, Inc                        12571 - 29780            Restricted Cash - Escrow - SL            Commonwealth Land Title Insurance Co                           78,851                 78,851
Total Restricted Cash                                                                                                                                                                 626,854                626,854


1
    Cash and Cash Equivalents contains amounts for which there is not a physical bank account including outstanding checks




Note:
All bank accounts are reconciled each period when statements are received. Differences between the GL and bank balances are reconciling items typically cleared in the following period.
The reconciliations are not attached to this Monthly Operating Report, however if the U.S. Trustee requests copies, the Debtors will provide all reconciliations as soon as practicable




                                                                                                                                                                                                                   FORM MOR
                                                                                                                                                                                                                      2 of 15
                       15-23007-rdd       Doc 4723       Filed 03/16/21         Entered 03/16/21 19:38:33   Main Document
In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., etPg
                                                       al.,5 of 17                                                     Case No. 15-23007 (RDD)
       Debtors                                                                                        Reporting Period:01/03/21 through 01/30/21
Disbursements for the 4 Weeks Ending January 30, 2021                                                              Federal Tax I.D. # xx-xxx0974
MOR 1
(Unaudited - $ in 000s)

Case No.             Debtors                                          For the 4 Weeks Ending
                                                                             1/30/2021
15-23006             2008 Broadway, Inc.                             $                    -
15-23007             The Great A&P Tea Co. Inc.                                           215
15-23008             A&P Live Better, LLC                                                 -
15-23009             A&P Real Property, LLC                                               -
15-23010             APW Supermarket Corporation                                          -
15-23011             APW Supermarkets Inc.                                                -
15-23012             Borman's, Inc.                                                       -
15-23013             Delaware County Dairies, Inc.                                        -
15-23014             Food Basics, Inc.                                                    -
15-23015             Kwik Save Inc.                                                       -
15-23016             McLean Avenue Plaza Corp.                                            -
15-23017             Montvale Holdings, Inc.                                              -
15-23018             Montvale-Para Holdings, Inc.                                         -
15-23019             Onpoint, Inc.                                                        -
15-23020             Pathmark Stores, Inc.                                                -
15-23021             Plainbridge LLC                                                      -
15-23022             Shopwell, Inc.                                                       -
15-23023             Super Fresh Food Markets, Inc.                                       -
15-23024             The Wine Emporium of Westport, Inc.                                  -
15-23025             Tradewell Foods of Conn., Inc                                        -
15-23026             Waldbaums, Inc.                                                      -
Total                                                                $                    215

Note:
Disbursements are shown based on the entity for which they are attributed to,
not the entity which made the payment.




                                                                                                                                     FORM MOR
                                                                                                                                        3 of 15
                             15-23007-rdd           Doc 4723          Filed 03/16/21 Entered 03/16/21 19:38:33                           Main Document
In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al.,                       Pg 6 of 17                                                                Case No. 15-23007 (RDD)
       Debtors                                                                                                                             Reporting Period:01/03/21 through 01/30/21
                                                                                                                                                         Federal Tax I.D. # xx-xxx0974
Consolidated Statement of Operations
MOR 2
(Unaudited - $ in 000s)

                                                                                                                                                                    All Legal
                                                                                                                                                                    Entities

             1
     Sales                                                                                                                                                      $          -

     Cost of merchandise sold                                                                                                                                              -

        Gross margin                                                                                                                                                       -


     Store operating, general and administrative expense                                                                                                                   -

        (Loss) income from continuing operations before nonoperating income, interest expense, reorganization items and income taxes                                       -

     Nonoperating (loss) income                                                                                                                                            -
     Interest expense                                                                                                                                                      -
     Miscellaneous Income & Expense                                                                                                                                        844
     Interest and dividend income                                                                                                                                            4

        (Loss) income from continuing operations before income taxes                                                                                                       848

     (Provision) Benefit for income taxes                                                                                                                                       9

        (Loss) income from continuing operations                                                                                                                           856

     (Loss) income from operations of discontinued businesses, net of tax benefit                                                                                         (193)
     Gain (Loss) on disposal of discontinued operations, net of tax benefit                                                                                                 -
     Reoganization items, net of tax provision                                                                                                                              -

        Income (loss) from discontinued operations                                                                                                                        (193)

      Net (loss) income                                                                                                                                                    663


1)   The Great A&P Tea Co. which operated the Debtors' liquor stores, closed the last store on 7/13/17. Activity at other entities reflects the correction of
     balances in accounts




                                                                                                                                                                                    FORM MOR
                                                                                                                                                                                       4 of 15
                                                       15-23007-rdd
 In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al.,
                                                                                              Doc 4723                                Filed 03/16/21 Entered 03/16/21 19:38:33                                                                          Main Document                                          Case No. 15-23007 (RDD)
        Debtors                                                                                                                                   Pg 7 of 17                                                                                                                                  Reporting Period:01/03/21 through 01/30/21
                                                                                                                                                                                                                                                                                                            Federal Tax I.D. # xx-xxx0974



Consolidated Statement of Operations By Legal Entity
MOR 2
(Unaudited - $ in 000s)

                                                                                       APW                    Bormans Inc             Shopwell             A&P Real         APW         McLean Avenue         OnPoint, Inc         Super Fresh      The Great A&P     Wine Emporium 1 Tradewell Food     Waldbaums Inc          US Food Basics
                                                                                                                                                                                                                                                              1
                                                                                   Supermarkets                                                          Property, LLC Supermarket Corp   Plaza Corp                              Food Markets         Tea Co                            of Conn
                                                                                     15-23011                  15-23012               15-23022             15-23009        15-23010        15-23016            15-23019             15-23023          15-23007           15-23024        15-23025            15-23026               15-23014

             1
     Sales                                                                    $                   -       $               -       $              -       $         -       $      -       $       -       $               -       $         -       $         -       $          -       $       -       $              -       $              -

     Cost of merchandise sold                                                                         -                       -                      -                 -              -               -                       -                 -                 -                  -               -                      -                      -

        Gross margin                                                                                  -                       -                      -                 -              -               -                       -                 -                 -                  -               -                      -                      -

     Store operating, general and administrative expense                                              -                       -                      -                 -              -               -                       -                 -                 -                  -               -                      -                      -

       (Loss) income from continuing operations before
     nonoperating income, interest expense, reorganization items                                      -                       -                      -                 -              -               -                       -                 -                 -                  -               -                      -                      -
     and income taxes

     Nonoperating (loss) income                                                                       -                       -                      -                 -              -               -                       -                 -              -                     -               -                      -                      -
     Interest expense                                                                                 -                       -                      -                 -              -               -                       -                 -              -                     -               -                      -                      -
     Miscellaneous (exp) income                                                                       -                       -                      -                 -              -               -                       -                 -             844                    -               -                      -                      -
     Interest and dividend income                                                                     -                       -                      -                 -              -               -                       -                 -                4                   -               -                      -                      -

        (Loss) income from continuing operations before income
                                                                                                      -                       -                      -                 -              -               -                       -                 -             848                    -               -                      -                      -
     taxes

     (Provision) Benefit for income taxes                                                             -                       -                      -                 -              -               -                       -                 -                 -                  -               -                      -                      -

        (Loss) income from continuing operations                                                      -                       -                      -                 -              -               -                       -                 -             848                    -               -                      -                      -

     (Loss) income from operations of discontinued businesses, net of
                                                                                                      -                       -                      -                 -              -               -                       -                 -            (197)                   -               -                      -                      -
     tax benefit
     Loss on disposal of discontinued operations, net of tax benefit                                  -                       -                      -                 -              -               -                       -                 -                 -                  -               -                      -                      -
     Reoganization items, net of tax provision                                                        -                       -                      -                 -              -               -                       -                 -                 -                  -               -                      -                      -

        Income (loss) from discontinued operations                                                    -                       -                      -                 -              -               -                       -                 -            (197)                   -               -                      -                      -

      Net (loss) income                                                        $                  -       $               -       $              -       $         -       $      -       $       -       $               -       $         -       $         651     $          -       $       -       $              -       $              -
1)   The Great A&P Tea Co. which operated the Debtors' liquor stores,
     closed the last store on 7/13/17. Activity at other entities reflects the
     correction of balances in accounts




                                                                                                                                                                                                                                                                                                                                     FORM MOR
                                                                                                                                                                                                                                                                                                                                        5 of 15
                                                        15-23007-rdd
 In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al.,
                                                                                                            Doc 4723                             Filed 03/16/21 Entered 03/16/21 19:38:33                                                                                         Main Document                                                 Case No. 15-23007 (RDD)
        Debtors                                                                                                                                              Pg 8 of 17                                                                                                                                                        Reporting Period:01/03/21 through 01/30/21
                                                                                                                                                                                                                                                                                                                                             Federal Tax I.D. # xx-xxx0974



Consolidated Statement of Operations By Legal Entity
MOR 2
(Unaudited - $ in 000s)

                                                                                 Pathmark Inc                   Plainbridge              Delaware         A&P LiveBetter     Montvale-Para          Kwik Save Inc          2008 Broadway           Montvale              TOTAL                Foreign       INTERCOMPANY    All Legal
                                                                                                                                        County Dairy          LLC            Holdings, Inc                                                        Holdings, Inc                                               ELIMINATION   Entities
                                                                                     15-23020                    15-23021                15-23013           15-23008           15-23018                 15-23015               15-23006            15-23017

     Sales 1                                                                     $              -           $               -       $             -       $          -       $          -           $              -       $              -       $          -       $            -                     0               0           0

     Cost of merchandise sold                                                                       -                           -                     -                  -                  -                          -                      -                  -                    -                 0               0           0

        Gross margin                                                                                -                           -                     -                  -                  -                          -                      -                  -                    -                 0               0           0

     Store operating, general and administrative expense                                            -                           -                     -                  -                  -                          -                      -                  -                    -                 0               0           0

       (Loss) income from continuing operations before
     nonoperating income, interest expense, reorganization items                                    -                           -                     -                  -                  -                          -                      -                  -                    -                 0               0           0
     and income taxes

     Nonoperating (loss) income                                                                     -                           -                     -                  -                  -                          -                      -                  -                -                     0               0           0
     Interest expense                                                                               -                           -                     -                  -                  -                          -                      -                  -                -                     0               0           0
     Miscellaneous (exp) income                                                                     -                           -                     -                  -                  -                          -                      -                  -               844                    0               0         844
     Interest and dividend income                                                                   -                           -                     -                  -                  -                          -                      -                  -                  4                   0               0           4

        (Loss) income from continuing operations before income
                                                                                                    -                           -                     -                  -                  -                          -                      -                  -               848                    0               0         848
     taxes

     (Provision) Benefit for income taxes                                                           -                           -                     -                  -                      9                      -                      -                  -                        9             0               0           9

        (Loss) income from continuing operations                                                    -                           -                     -                  -                      9                      -                      -                  -               856                    0               0         856

     (Loss) income from operations of discontinued businesses, net of
                                                                                                        4                       -                     -                  -                  (1)                        -                      -                  -               (193)                  0               0        (193)
     tax benefit
     Loss on disposal of discontinued operations, net of tax benefit                                -                           -                     -                  -                  -                          -                      -                  -                    -                 0               0           0
     Reoganization items, net of tax provision                                                      -                           -                     -                  -                  -                          -                      -                  -                    -                 0               0           0

         Income (loss) from discontinued operations                                                     4                       -                     -                  -                  (1)                        -                      -                  -               (193)                  0               0        (193)

      Net (loss) income                                                          $                      4   $               -       $             -       $          -       $                  8   $              -       $              -       $          -       $           663                    0               0         663
1)   The Great A&P Tea Co. which operated the Debtors' liquor stores,
     closed the last store on 7/13/17. Activity at other entities reflects the
     correction of balances in accounts




                                                                                                                                                                                                                                                                                                                                                              FORM MOR
                                                                                                                                                                                                                                                                                                                                                                 6 of 15
                                      15-23007-rdd                   Doc 4723           Filed 03/16/21 Entered 03/16/21 19:38:33   Main Document
In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al.,                                                                                              Case No. 15-23007 (RDD)
       Debtors
                                                                                                    Pg 9 of 17                          Reporting Period:01/03/21 through 01/30/21
                                                                                                                                                      Federal Tax I.D. # xx-xxx0974
Consolidated Balance Sheet
MOR 3
(Unaudited - $ in 000s)

                                                                                                  All Legal
                                                                                                  Entities
ASSETS
Current Assets:
 Cash And Cash Equivalents                                                                          $ 18,444
 Restricted Cash                                                                                         627
 Accounts Receivable, Net                                                                                127
 Inventories, Net                                                                                          0
 Prepaid Expenses And Other Current Assets                                                                 7

   Total Current Assets                                                                               19,205

Non-Current Assets:
 Property
 Property, Net                                                                                                0
 Intangible Assets, Net                                                                                       0
 Other Assets                                                                                                 4

Total Assets                                                                                  $       19,209

LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT)
Current Liabilities:
  Accounts Payable                                                                                    13,022
  Book Overdrafts                                                                                          7
  Accrued Salaries, Wages And Benefits                                                                    14
  Accrued Taxes                                                                                           (3)
  Other Accrued Liabilities1                                                                           1,356

   Total Current Liabilities                                                                          14,395

   Liabilities Subject To Compromise                                                                 340,251

Non-Current Liabilities:
 Other Financial Liabilities                                                                               -
 Other Non-Current Liabilities                                                                         2,433
 Intercompany, Net                                                                                         -

   Total Liabilities Not Subject To Compromise                                                        16,828

Total Liabilities                                                                             $      357,079

Stockholders' Equity (Deficit):
  Common Stock                                                                                             8
  Additional Paid-In Capital                                                                       1,007,476
  Retained Earnings (Accumulated Deficit)                                                         (1,345,354)

   Total Stockholders' Equity (Deficit)                                                             (337,870)

Total Liabilities And Stockholders' Equity (Deficit)                                          $       19,209

1 Other accruals can be pre-petition and post-petition that are still being analyzed.




                                                                                                                                                                        FORM MOR
                                                                                                                                                                           7 of 15
                                                    15-23007-rdd
 In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al.,
                                                                                            Doc 4723                              Filed 03/16/21 Entered 03/16/21 19:38:33                                                                         Main Document                                                       Case No. 15-23007 (RDD)
        Debtors                                                                                                                              Pg 10 of 17                                                                                                                                              Reporting Period:01/03/21 through 01/30/21
                                                                                                                                                                                                                                                                                                                    Federal Tax I.D. # xx-xxx0974



Consolidated Balance Sheets
MOR 3
(Unaudited - $ in 000s)

                                                                                                                                                                                                                                                                       2
                                                                               APW          Bormans Inc            Shopwell         A&P Real              APW            McLean Avenue     Onpoint, Inc     Super Fresh     The Great A&P      Wine Emporium               Tradewell Food      Waldbaums Inc          US Food Basics
                                                                                                                                                                                                                                      2
                                                                           Supermarkets                                           Property, LLC     Supermarket Corp       Plaza Corp        Choice        Food Markets        Tea Co                                         of Conn
                                                                             15-23011           15-23012           15-23022         15-23009            15-23010            15-23016        15-23019         15-23023         15-23007             15-23024                   15-23025             15-23026               15-23014

   ASSETS
   Current Assets:
    Cash And Cash Equivalents                                              $        -       $          -       $          -       $         -       $            -       $         -       $       -       $        -       $      17,738      $               -           $           -       $              -       $              -
    Restricted Cash                                                                 149                    -                  -                 -                    -                 -               -                -             399                          -                       -                      -                      -
    Accounts Receivable, Net                                                          -                    -                  -                 -                    -                 -               -                -             127                          -                       -                      -                      -
    Inventories, Net                                                                  -                    -                  -                 -                    -                 -               -                -              -                           -                       -                      -                      -
    Prepaid Expenses And Other Current Assets                                         -                    -                  -                 -                    -                 -               -                -                7                         -                       -                      -                      -

       Total Current Assets                                                         149                    -                  -                 -                    -                 -               -                -          18,271                          -                       -                      -                      -

   Non-Current Assets:
    Property
    Property, Net                                                                     -                    -                  -                 -                    -                 -               -                -              -                           -                       -                      -                      -
    Intangible Assets, Net                                                            -                    -                  -                 -                    -                 -               -                -              -                           -                       -                      -                      -
    Other Assets                                                                      -                    -                  -                 -                    -                 -               -                -                  4                       -                       -                      -                      -

    Total Assets                                                           $        149     $          -       $          -       $         -       $            -       $         -       $       -       $        -       $      18,275      $               -           $           -       $              -       $              -

   Liabilities & Stockholders' Equity (Deficit)
   Current Liabilities:
     Accounts Payable                                                      $       2,174    $          -       $          -       $         -       $            -       $         -       $       -       $        -       $       3,329      $                       1   $           -       $              -       $              -
     Book Overdrafts                                                                  -                    -                  -                 -                    -                 -               -                -               7                          -                       -                      -                      -
     Accrued Salaries, Wages And Benefits                                             -                    -                  -                 -                    -                 -               -                -              14                          -                       -                      -                      -
     Accrued Taxes                                                                    -                    -                  -                 -                    -                 -               -                -               2                          -                       -                      -                      -
     Other Accrued Liabilities                                                       425                   -                  -                 -                    -                 -               -                -             537                          -                       -                      -                      -

       Total Current Liabilities                                                   2,600                   -                  -                 -                    -                 -               -                -           3,889                              1                   -                      -                      -

                                              1
       Liabilities Subject To Compromise                                           8,257                   -                  -                 -                    -                 -               -                -          42,248                              9                   -                      -                      -

   Non-Current Liabilities:
    Other Financial Liabilities                                                       -                    -                  -                 -                    -                 -               -                -              -                        -                          -                      -                      -
    Other Non-Current Liabilities                                                     -                    -                  -                 -                    -                 -               -                -              -                        -                          -                      -                      -
    Intercompany, Net                                                           (559,139)                  -                  -                 -                    -                 -               -                -         584,326                     (122)                        -                      -                      -

       Total Liabilities Not Subject To Compromise                              (556,539)                  -                  -                 -                    -                 -               -                -         588,215                     (121)                        -                      -                      -

    Total Liabilities                                                      $    (548,282) $            -       $          -       $         -       $            -       $         -       $       -       $        -       $     630,463      $              (112) $                  -       $              -       $              -

   Stockholders' Equity (Deficit):
      Common Stock                                                         $         -      $          -       $          -       $         -       $            -       $         -       $       -       $        -       $      361,954 $                  -            $           -       $              -       $              -
     Additional Paid-In Capital                                                        -                   -                  -                 -                    -                 -               -                -          945,849                      -                          -                      -                      -
     Retained Earnings (Accumulated Deficit)                                     548,431                   -                  -                 -                    -                 -               -                -       (1,919,990)                   112                          -                      -                      -

       Total Stockholders' Equity (Deficit)                                $     548,431    $          -       $          -       $         -       $            -       $         -       $       -       $        -       $     (612,188) $                 112          $           -       $              -       $              -

    Total Liabilities And Stockholders' Equity (Deficit)                   $        149     $          -       $          -       $         -       $            -       $         -       $       -       $        -       $      18,275      $               -           $           -       $              -       $              -

 1 Liabilities subject to compromise include secured debt, prepetition
   accounts payable, and certain other accruals. Second Lien debt
   has been paid in full.

   The Great A&P Tea Co. which operated the Debtors' liquor stores,
   closed the last store on 7/13/17. Activity at other entities reflects
   the correction of balances in accounts.




                                                                                                                                                                                                                                                                                                                                             FORM MOR
                                                                                                                                                                                                                                                                                                                                                8 of 15
                                                    15-23007-rdd
 In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al.,
                                                                                                   Doc 4723                        Filed 03/16/21 Entered 03/16/21 19:38:33                                                                                           Main Document                                                         Case No. 15-23007 (RDD)
        Debtors                                                                                                                               Pg 11 of 17                                                                                                                                                                  Reporting Period:01/03/21 through 01/30/21
                                                                                                                                                                                                                                                                                                                                         Federal Tax I.D. # xx-xxx0974



Consolidated Balance Sheets
MOR 3
(Unaudited - $ in 000s)

                                                                           Pathmark Inc        Plainbridge         Delaware        A&P LiveBetter       Montvale-Para      Kwik Save Inc          2008 Broadway           Montvale             TOTAL               Foreign       INTERCOMPANY          All Legal
                                                                                                                  County Dairy         LLC              Holdings, Inc                                                    Holdings, Inc                                             ELIMINATION         Entities
                                                                               15-23020            15-23021        15-23013          15-23008             15-23018             15-23015               15-23006             15-23017

   ASSETS
   Current Assets:
    Cash And Cash Equivalents                                              $           -       $          -       $        -       $           -        $         -        $              -       $              -       $         -       $      17,738       $         706     $         -       $       18,444
    Restricted Cash                                                                        -                  -                -                   -                  79                      -                      -                 -             627                  -                    -              627
    Accounts Receivable, Net                                                               -                  -                -                   -                  -                       -                      -                 -             127                  -                    -              127
    Inventories, Net                                                                       -                  -                -                   -                  -                       -                      -                 -              -                   -                    -               -
    Prepaid Expenses And Other Current Assets                                              -                  -                -                   -                  -                       -                      -                 -                7                 -                    -                 7

       Total Current Assets                                                                -                  -                -                   -                  79                      -                      -                 -          18,498                 706                   -           19,205

   Non-Current Assets:
    Property
    Property, Net                                                                          -                  -                -                   -                  -                       -                      -                 -               -                     -                 -                   -
    Intangible Assets, Net                                                                 -                  -                -                   -                  -                       -                      -                 -               -                     -                 -                   -
    Other Assets                                                                           -                  -                -                   -                  -                       -                      -                 -                   4                 -                 -                       4

    Total Assets                                                           $           -       $          -       $        -       $           -        $             79   $              -       $              -       $         -       $      18,503       $         706     $         -       $       19,209

   Liabilities & Stockholders' Equity (Deficit)
   Current Liabilities:
     Accounts Payable                                                      $        5,553      $          -       $        -       $               31   $       1,933 $                   -       $              -       $         -       $      13,022       $         -       $         -       $       13,022
     Book Overdrafts                                                                   -                      -                -                   -               -                          -                      -                 -               7                     -                 -                7
     Accrued Salaries, Wages And Benefits                                              -                      -                -                   -               -                          -                      -                 -              14                     -                 -               14
     Accrued Taxes                                                                       0                    -                -                   -               (6)                        -                      -                 -              (3)                    -                 -               (3)
     Other Accrued Liabilities                                                         -                      -                -                   -              394                         -                      -                 -           1,356                     -                 -            1,356

       Total Current Liabilities                                                    5,553                     -                -                   31           2,321                         -                      -                 -          14,395                     -                 -           14,395

                                              1
       Liabilities Subject To Compromise                                           13,942                     -                -              220             275,576                         -                      -                 -         340,251                     -                 -          340,251

   Non-Current Liabilities:
    Other Financial Liabilities                                                         -                     -                -                -                  -                          -                      -                 -               -                  -                    -               -
    Other Non-Current Liabilities                                                       -                     -                -                -                  -                          -                      -                 -               -               2,433                   -            2,433
    Intercompany, Net                                                              (20,166)                   -                -           (35,104)            30,202                         -                      -                 -               (2)                  2                  -               -

       Total Liabilities Not Subject To Compromise                                 (14,612)                   -                -           (35,073)            32,523                         -                      -                 -          14,393               2,435                   -           16,828

    Total Liabilities                                                      $         (671) $              -       $        -       $       (34,852)     $     308,099      $              -       $              -       $         -       $     354,644       $       2,435     $         -       $      357,079

   Stockholders' Equity (Deficit):
      Common Stock                                                         $          -        $          -       $        -       $       34,356       $     (396,301) $                 -       $              -       $         -       $            8      $         -    $            -       $            8
     Additional Paid-In Capital                                                         -                     -                -               -                62,555                        -                      -                 -        1,008,404               (927)                  -        1,007,476
     Retained Earnings (Accumulated Deficit)                                          671                     -                -              496               25,727                        -                      -                 -       (1,344,553)              (801)                  -       (1,345,354)

       Total Stockholders' Equity (Deficit)                                $          671      $          -       $        -       $       34,852       $     (308,020) $                 -       $              -       $         -       $    (336,141) $           (1,729) $            -       $     (337,870)

    Total Liabilities And Stockholders' Equity (Deficit)                   $           -       $          -       $        -       $           -        $             79   $              -       $              -       $         -       $      18,503       $         706     $         -       $       19,209

 1 Liabilities subject to compromise include secured debt, prepetition
   accounts payable, and certain other accruals. Second Lien debt
   has been paid in full.

   The Great A&P Tea Co. which operated the Debtors' liquor stores,
   closed the last store on 7/13/17. Activity at other entities reflects
   the correction of balances in accounts.




                                                                                                                                                                                                                                                                                                                                                          FORM MOR
                                                                                                                                                                                                                                                                                                                                                             9 of 15
                             15-23007-rdd           Doc 4723         Filed 03/16/21 Entered 03/16/21 19:38:33   Main Document
In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al.,                     Pg 12 of 17                                      Case No. 15-23007 (RDD)
       Debtors                                                                                                  Reporting Period:01/03/21 through 01/30/21
                                                                                                                             Federal Tax I.D. # xx-xxx0974
Consolidated Cash Flow
MOR 3
(Unaudited - $ in 000s)

                                                                           For the 4 Weeks Ended
                                                                                        1/30/2021
Cash Flows From Operating Activities:
Net Income                                                           $                        663
Adjustments To Reconcile Net Loss To Net Cash (Used In) Provided
By Operating Activities:
   Depreciation And Amortization                                                                -
   (Gain) Loss on disposal of property and write-down of property,
   net                                                                                          -
Other Changes In Assets And Liabilities:
   (Increase) Decrease in Restricted Cash                                                     (0)
   (Increase) Decrease In Receivables                                                          16
   (Increase) Decrease In Inventories                                                           -
   (Increase) Decrease In Prepaid Expenses And Other Current
   Assets                                                                                     (1)
   (Increase) Decrease In Other Assets                                                          -
   Increase (Decrease) In Accounts Payable                                                    (8)
   Increase (Decrease) In Bank Overdrafts                                                     (2)
   Increase (Decrease) In Accrued Salaries, Wages And Benefits,
   And Taxes                                                                                 (17)
   Increase (Decrease) In Other Accruals                                                        0
   Increase (Decrease) in Liabilities Subject to compromise                                     -
   Increase (Decrease) In Other Non-Current Liabilities                                         -
   Other Operating Activities, Net                                                              -
Net Cash (Used In) Provided By Operating Activities                  $                        651

Cash Flows From Investing Activities:
   Proceeds From Disposal Of Property                                $                          -
   Proceeds From Sale of Intangible Assets                                                      -
Net Cash Used In Investing Activities                                $                          -

Cash Flows From Financing Activities:

   Principal Payments On Long-Term Debt Sub to compromise            $                          -
Net Cash (Used In) Provided By Financing Activities                  $                          -
Net (Decrease) Increase In Cash And Cash Equivalents                                          651
Cash And Cash Equivalents At Beginning Of The Period                                       17,792
Cash And Cash Equivalents At End Of The Period                       $                     18,444




                                                                                                                                               FORM MOR
                                                                                                                                                  10 of 15
                                 15-23007-rdd                 Doc 4723             Filed 03/16/21 Entered 03/16/21 19:38:33                                            Main Document
In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al.,                                                                                                                                 Case No. 15-23007 (RDD)
       Debtors
                                                                                              Pg 13 of 17                                                                  Reporting Period:01/03/21 through 01/30/21
                                                                                                                                                                                        Federal Tax I.D. # xx-xxx0974
Status of Post-Petition Taxes and Unpaid Post-Petition Debts
MOR 4
(Unaudited)

                                                                                                 Status of Post-Petition Taxes

                                                                                                           Amount Withheld
     Federal                                                                          Beginning Tax                                 Amount Paid            Date Paid       Ending Tax
                                                                                                           and/or Accrued

     Other                                                                                         4,626                      784                  8,700                                      (3,290)


     Total Taxes                                                                       $           4,626   $                  784   $              8,700                   $                  (3,290)


     Note:
     Post-petition taxes for the Debtors, which are not subject to dispute or reconciliation, and are authorized to be paid under the relief granted
     by the Bankruptcy Court are current. There are no national tax disputes or reconciliations.



                                                                                           Summary of Unpaid Post-Petition Debts

                                                                                                                                           Number of Days Past Due
                                                                                           Current                 1-30                   31-60         61-90                      Over 91                   Total
     Accounts Payable, including Rent/Leases for Buildings & Equip and                 $         147       $                   -    $           -    $          -  $                    12,648,251      $ 12,648,398
     Professional Fees
     Wages Payable                                                                              13,507                                                                                                        13,507
     Taxes Payable                                                                              (3,290) `                                                                                                      (3,290)
     Total Post-Petition Debts                                                         $        10,363 $                       -    $                  -   $           -   $            12,648,251      $ 12,658,614

     Note:
     Support for these items may be made available upon request.
     Aging is based on vouchered invoices only, all other amounts are shown as current.
     Over 91 includes invoices that were previously being accrued for monthly pension contributions that are now recorded as payables in accordance with the global settlement.
     Aged items include certain locations where occupancy has not been paid in closed stores.




                                                                                                                                                                                                             FORM MOR
                                                                                                                                                                                                                11 of 15
                        15-23007-rdd       Doc 4723        Filed 03/16/21         Entered 03/16/21 19:38:33        Main Document
In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al.,
                                                         Pg 14 of 17                                                        Case No. 15-23007 (RDD)
       Debtors                                                                                              Reporting Period:01/03/21 through 01/30/21
                                                                                                                         Federal Tax I.D. # xx-xxx0974
Accounts Receivable and Taxes Reconciliation and Aging
MOR 5
(Unaudited)

                                                  Accounts Receivable Reconciliation and Aging

  Accounts Receivable Reconciliation                                                   Amount
  Total Accounts Receivable at the beginning of the reporting period                     $ 261,186
  Plus: Amounts billed during the period                                                    17,449
  Less: Amounts collected during the period                                                (33,084)
  Total Accounts Receivable at the end of the reporting period                           $ 245,551


  Accounts Receivable Aging                                       0-30 Days           31-60 Days      61-90 Days        91+ Days         Total
  0 - 30 days old                                                     $ 17,716                                                             $ 17,716
  31 - 60 days old                                                                           8,225                                             8,225
  61 - 90 days old                                                                                           7,975                             7,975
  91+ days old                                                                                                              211,634         211,634
  Total Accounts Receivable                                             17,716               8,225           7,975          211,634        245,550

  Less: Bad Debts (Amount considered uncollectible)                           -                -               -           (118,255)       (118,255)

  Net Accounts Receivable                                              $ 17,716            $ 8,225         $ 7,975         $ 93,379       $ 127,295




                                                            Taxes Reconciliation and Aging

  Taxes Payable                                                   0-30 Days           31-60 Days      61-90 Days        91+ Days         Total
  0 - 30 days old                                                      $ (3,290)                                                           $ (3,290)
  31 - 60 days old                                                                                                                               -
  61 - 90 days old                                                                                                                               -
  91+ days old                                                                                                                                   -
  Total Taxes Payable                                                                                                                            -
  Total Taxes Payable                                                  $ (3,290)              $ -             $ -              $ -         $ (3,290)




                                                                                                                                          FORM MOR
                                                                                                                                             12 of 15
                                               15-23007-rdd
In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al.,
                                                                                        Doc 4723                        Filed 03/16/21 Entered 03/16/21 19:38:33               Main Document               Case No. 15-23007 (RDD)
       Debtors                                                                                                                     Pg 15 of 17                                            Reporting Period:01/03/21 through 01/30/21
                                                                                                                                                                                                       Federal Tax I.D. # xx-xxx0974

Payments To Insiders And Professionals
MOR 6
(Unaudited)


                                                                                        Payments to Insiders


                      Insider Payment Summary (Period 12 Only)
     Payroll and Benefits                                                             $ 4,998


               [1] Represents payments made by the debtors to persons considered to be "insiders" under the Bankruptcy Code during the reporting period.
                The total is shown on a cash basis, reflecting the actual amounts received, net of any applicable taxes, withholdings or other deductions.
               The total includes regular payroll, fees and expense reimbursements.

               [2] Persons included as "insiders" have been included for informational purposes only. The Debtors do not concede or take any position with respect to:
               (a) such person's influence over the control of the Debtors; (b) the management responsibilities or functions of such individual; (c) the decision-making
               or corporate authority of such individual; or (d) whether such individual is or is not an "insider" under applicable
               law, including, without limitation, the federal securities laws or with respect to any theories of liability or for any other purpose. Further, the inclusion
                of a party as an "insider" in not an acknowledgement or concession that such party is an "insider" under applicable bankruptcy law.




                                                                                Payments to Estate Professionals



                                                                          PROFESSIONALS
                                               DATE OF COURT                 (1) AMOUNT
                                                                                                  (2) Amount Paid
                   NAME                      ORDER AUTHORIZING               APPROVED                                      (3) TOTAL INCURRED & UNPAID*
                                                                                                      Period 12
                                                 PAYMENT                       Period 12


     Prime Clerk LLC                           September 2, 2015                       6,341                  6,341                                              -
     Price Waterhouse Coopers                  September 2, 2015                         -                      -                                                -
     Hilco Real Estate LLC                     September 2, 2015                         -                      -                                                -
     Evercore Group LLC                        September 2, 2015                         -                      -                                                -
     Weil, Gotshal & Manges                    September 2, 2015                      50,591                    -                                            374,607
     FTI Consulting                            September 2, 2015                      73,559                                                                  73,559
     Zolfo Cooper, LLC                         September 2, 2015                         -                                                                       -
     Pachulski, Stang Zeihl & Jones            September 2, 2015                         -                       -                                             5,777

     TOTAL PAYMENTS TO PROFESSIONALS                                              $ 130,491                 $ 6,341                                        $ 453,943

     [1] “Amount Approved” represents the amounts approved for payment during the reporting period pursuant to the order establishing
     procedures for interim compensation and reimbursement of expenses of professionals, dated September 2, 2015 (ECF No. 765)
     (the “Interim Comp. Order”).
     [2] “Amount Paid” represents the amounts disbursed during the reporting period and includes amounts approved in the prior
     period. Any payments made by the Debtors to estate professional are in accordance with the terms and conditions of the Interim
     Comp. Order.
     [3] Amounts listed as “Total Incurred & Unpaid” are based on invoices filed and received during the reporting period. Additional
     amounts are owed, and invoices have been or will be filed on the docket. This also includes holdback amounts. Portions of
     amounts listed may have been paid after the reporting period in accordance with the Interim Comp. Order.




                                                                                           Payments to DIP

                             DIP Financing

     None - DIP was paid off on November 13, 2015.




                                                                                                                                                                                                                         FORM MOR
                                                                                                                                                                                                                            13 of 15
                      15-23007-rdd       Doc 4723       Filed 03/16/21      Entered 03/16/21 19:38:33          Main Document
In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et
                                                    Pgal.,
                                                        16 of 17                                                         Case No. 15-23007 (RDD)
       Debtors                                                                                          Reporting Period:01/03/21 through 01/30/21
                                                                                                                     Federal Tax I.D. # xx-xxx0974
Post-Petition Status Of Secured Notes, Leases Payable And Adequate Protection Payments
Period 12 FY2020 - Rent
MOR 6A
(Unaudited)
   Leases Payable




   The Debtors have paid an aggregate of $1,250 in rental obligations in accordance with the terms of certain leases for January 2021




                                                        Adequate Protection

                               Adequate Protection Payments
                          Name of Creditor                             Amount Paid - P12
   Prepetition PIK Notes
     Advisor Fees & Costs                                                               -
   Prepetition Convertible Notes
     Advisor Fees & Costs                                                               -
   Total Payments                                                                     $ -




                                                                                                                                        FORM MOR
                                                                                                                                           14 of 15
                               15-23007-rdd               Doc 4723            Filed 03/16/21 Entered 03/16/21 19:38:33                          Main Document
In re THE GREAT ATLANTIC PACIFIC TEA COMPANY, INC., et al.,                                                                                                              Case No. 15-23007 (RDD)
       Debtors
                                                                                         Pg 17 of 17                                                    Reporting Period:01/03/21 through 01/30/21
                                                                                                                                                                     Federal Tax I.D. # xx-xxx0974
Debtor Questionnaire
MOR 7
(Unaudited)

      Must be completed each month. If the answer to any of the questions
      is “Yes”, provide a detailed explanation of each item. Attach additional                      Yes                                         No
      sheets if necessary.
      Have any assets been sold or transferred outside the normal course of
 1                                                                                                                                             X (f)
      business this reporting period?
      Have any funds been disbursed from any account other than a debtor in
 2                                                                                                                                                  X
      possession account this reporting period?
 3    Is the Debtor delinquent in the timely filing of any post-petition tax returns?                                                               X
    Are workers compensation, general liability or other necessary insurance
 4  coverages expired or cancelled, or has the debtor received notice of                                                                            X
    expiration or cancellation of such policies?
 5 Is the Debtor delinquent in paying any insurance premium payment?                                                                                X
    Have any payments been made on pre-petition liabilities this reporting
 6                                                                                                 X (a)
    period?
    Are any post-petition receivables (accounts, notes or loans) due from related
 7                                                                                                 X (b)
    parties?
 8 Are any post-petition payroll taxes past due?                                                                                                    X
 9 Are any post-petition State or Federal income taxes past due?                                                                                    X
 10 Are any post-petition real estate taxes past due?                                              X(c)
 11 Are any other post-petition taxes past due?                                                                                                X
 12 Have any pre-petition taxes been paid during this reporting period?                                                                       X(d)

 13 Are any amounts owed to post-petition creditors delinquent?                                                                                X (g)

 14 Are any wage payments past due?                                                                                                                 X
    Have any post-petition loans been been received by the Debtor from any
 15                                                                                                X (e)
    party?
 16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                                       X
    Is the Debtor delinquent with any court ordered payments to attorneys or
 17                                                                                                                                                 X
    other professionals?
    Have the owners or shareholders received any compensation outside of the
 18                                                                                                                                                 X
    normal course of business?


      Explanation to "Yes" answers:

 a    As authorized pursuant to various orders entered by the Court, the Debtors made certain payments on account of pre-petition cure amounts
       during the reporting period.
 b    Intercompany accounts are maintained in accordance with the order approving the Debtors' cash management system.
 c    Portions of unpaid pre-petition real property lease payments may be related to real property taxes that have not been paid.
 d    As authorized pursuant to certain orders entered by the Court, the Debtors made certain payments on account of pre-petition tax liabilities
       during the reporting period.
 e    DIP facility of $100M was borrowed and paid off.
 f    As authorized pursuant to various orders by the Court, the Debtor has been selling off assets.
 g    This does not include occupancy related costs for closed stores.




                                                                                                                                                                                       FORM MOR
                                                                                                                                                                                          15 of 15
